Title: Matthew Wills to Thomas Jefferson, 24 April 1812
From: Wills, Matthew
To: Jefferson, Thomas


          
                  Dr Sir 
                  Fluvanna 
                     April 24th 1812
           
		   
		  
		  Mr Ashlin handed me your letter of the 20th instant wherein you expressed a desire to get Some live Carp and I having the Seine that is halled at Mr Ashlins & Capt Holman on the other Side have endeavoured to procur all the Carps for you that were Caught which were but few Six or eight but not any of them lived but a few hour if you Can advise any way that
			 they Can be Carried a live you Shall have at any time what may be Caught in my Sine & Capt Holmans gratis Mr 
                  Ash Ashlin Capt Holman & myself have Sent you by the bearer James Six Shads a piece if you will please accept of them and he has bought twenty at 1/6 each the price Current on the fishing Shore
          I am Sir with Sentiments of high esteem Yours
                  Matthew Wills
        